EXHIBIT 10.1
 


 
MEMBERSHIP INTEREST AND SHARE EXCHANGE AGREEMENT
 
THIS AGREEMENT is made effective as of the 11 th day of July, 2013.
 
AMONG:
 
ID PERFUMES, INC., a Nevada corporation, whose address is 1250 East Hallandale
Beach Blvd., Suite 402, Hallandale, Florida 33009.
 
("ID")
 
AND:
 
GIGANTIC PARFUMS, LLC, a Florida corporation, whose address is 1250 East
Hallandale Beach Blvd., Suite 402, Hallandale, Florida 33009
 
("GIGANTIC")
 
AND:
 
THE MEMBERS OF GIGANTIC AS LISTED ON SCHEDULE 1, ATTACHED HERETO
 
(the "EXCHANGING MEMBERS")
 
WHEREAS:
 
A.  
The Exchanging Members are the registered and beneficial owners of all of the
issued and outstanding membership interests shares in the capital of Gigantic;

 
B.  
ID has agreed to issue 253,125 common shares in the capital of ID as of the
Closing Date, as defined herein, to the Exchanging Members as consideration for
the purchase by ID of all of the issued and outstanding membership interests of
Gigantic held by the Exchanging Members; and

 
C.  
Upon the terms and subject to the conditions set forth in this Agreement, the
Exchanging Members have agreed to sell all of the issued and outstanding
membership interests held by the Exchanging Members to ID in exchange for common
shares of ID.

 
THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:
 
1. DEFINITIONS
 
1.1 Definitions
 
The following terms have the following meanings, unless the context indicates
otherwise:
 
(a)  
"Agreement" shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b) 
"Closing" shall mean July 11, 2013 at which the Closing Documents shall be
exchanged by the parties, except for those documents or other items specifically
required to be exchanged at a later time;

 
(c) 
"Closing Documents" shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

 
(d) 
"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended;

 
(e) 
"GAAP" shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

 
(0   
"Liabilities" shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

 
(g) 
"Gigantic Membership Interests" shall mean the 607,500 membership interests of
Gigantic held by the Exchanging Members, being all of the issued and outstanding
membership interests of Gigantic beneficially held, either directly or
indirectly, by the Exchanging Members;

 
(h) 
"ID Shares" shall mean the 253,125 fully paid and non-assessable common shares
of ID, to be issued to the Exchanging Members by ID on the Closing Date;

 
(i) 
"SEC" shall mean the Securities and Exchange Commission;

 
    (j) 
"Securities Act" shall mean the United States Securities Act of 1933, as
amended;

       
(k)  
"Taxes" shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

 
(l)  
"Transaction" shall mean the purchase of the Gigantic Membership Interests by ID
from the Exchanging Members in consideration for the issuance of the ID Shares.

 
1.2 Schedules
 
The following schedules are attached to and form part of this Agreement:
 
Schedule 1:                                Exchanging Members
 
All references to currency referred to in this Agreement are in United States
Dollars (US$), unless expressly stated otherwise.


 
 
2

--------------------------------------------------------------------------------

 
 
2.            THE OFFER, PURCHASE AND SALE OF SHARES
 
2.1            Offer, Purchase and Sale of Shares
 
Subject to the terms and conditions of this Agreement, the Exchanging Members
hereby covenant and agree to assign and transfer to ID, and ID hereby covenants
and agrees to purchase from the Exchanging Members all of the Gigantic
Membership Interests held by the Exchanging Members.
 
2.2 Consideration
 
As consideration for the sale of the Gigantic Membership Interests by the
Exchanging Members to ID, ID shall allot and issue the ID Shares to the
Exchanging Members in the amount set out opposite each Selling Shareholder's
name in Schedule 1, on the basis of approximately 1 ID share for every 2.4
Gigantic Share held by each Selling Shareholder. The Exchanging Members
acknowledge and agree that the ID Shares are being issued pursuant to an
exemption from the prospectus and registration requirements of the Securities
Act. As required by applicable securities law, the Exchanging Members agree to
abide by all applicable resale restrictions and hold periods imposed by all
applicable securities legislation. All certificates representing the ID Shares
issued on Closing will be endorsed with a restrictive legend in form and
substance similar to the following in order to reflect the fact that the ID
Shares will be issued to the Exchanging Members pursuant to an exemption from
the registration requirements of the Securities Act:
 
"NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT."
 
2.3           Share Exchange Procedure
 
Each Exchanging Member may exchange his, her or its certificate representing the
Gigantic Membership Interests by delivering such certificate to ID duly executed
and endorsed in blank (or accompanied by duly executed stock powers duly
endorsed in blank), in each case in proper form for transfer, with signatures
guaranteed, and, if applicable, with all stock transfer and any other required
documentary stamps affixed thereto and with appropriate instructions to allow
the transfer agent to issue certificates for the ID Shares to the holder
thereof.
 
2.4           Fractional Shares
 
Notwithstanding any other provision of this Agreement, no certificate for
fractional shares of the ID Shares will be issued in the Transaction. In lieu of
any such fractional shares, if any of the Exchanging Members would otherwise be
entitled to receive a fraction of a share of the ID Shares upon surrender of
certificates representing the Gigantic Membership Interests for exchange
pursuant to this Agreement, the Exchanging Members will be entitled to have such
fraction rounded up to the nearest whole number of ID Shares and will receive
from ID a stock certificate representing same.


2.5          Restricted Shares
 
The Exchanging Members acknowledge that the ID Shares issued pursuant to the
terms and conditions set forth in this Agreement will have such hold periods as
are required under applicable securities laws and as a result may not be sold,
transferred or otherwise disposed, except pursuant to an effective registration
statement under the Securities Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and in each case only in accordance with all applicable securities laws.
 
 
 
3

--------------------------------------------------------------------------------

 
 
3.          REPRESENTATIONS AND WARRANTIES OF GIGANTIC
 
As of the Closing, Gigantic and the Exchanging Members, jointly and severally,
represent and warrant to ID, and acknowledge that ID is relying upon such
representations and warranties, in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of ID, as follows:
 
3.1          Organization and Good Standing
 
Gigantic is a corporation duly organized, validly existing and in good standing
under the laws of the State of Florida and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Gigantic is duly qualified to do business and is in good standing as a
corporation in each of the jurisdictions in which Gigantic owns property, leases
property, does business, or is otherwise required to do so, where the failure to
be so qualified would have a material adverse effect on the business of Gigantic
taken as a whole.
 
3.2          Authority
 
Gigantic has all requisite corporate power and authority to execute and deliver
this Agreement and any other document contemplated by this Agreement
(collectively, the "Gigantic Documents") to be signed by Gigantic and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Gigantic Documents by Gigantic
and the consummation of the transactions contemplated hereby have been duly
authorized by Gigantic's board of directors. No other corporate or shareholder
proceedings on the part of Gigantic is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Gigantic Documents when executed and delivered by Gigantic as
contemplated by this Agreement will be, duly executed and delivered by Gigantic
and this Agreement is, and the other Gigantic Documents when executed and
delivered by Gigantic as contemplated hereby will be, valid and binding
obligations of Gigantic enforceable in accordance with their respective terms
except:
 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)  
as limited by public policy.

 
3.3          Capitalization of Gigantic
 
As of the date of this Agreement, there are 607,500 outstanding membership
interests of Gigantic issued and outstanding. All of the issued and outstanding
membership interests of Gigantic have been duly authorized, are validly issued,
were not issued in violation of any pre-emptive rights
 
and are fully paid and non-assessable, are not subject to pre-emptive rights and
were issued in full compliance with the laws of the State of Florida. There are
no outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating Gigantic to issue any additional
membership interests, or any other securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire from Gigantic any
membership interests, no voting agreements, member agreements, voting trusts, or
other arrangements restricting or affecting the voting of the Gigantic
Membership Interests.
 
 
 
4

--------------------------------------------------------------------------------

 
 
3.4           Title and Authority of Exchanging Members
 
Each of the Exchanging Members is and will be as of the Closing, the registered
and beneficial owner of and will have good and marketable title to all of the
Gigantic Membership Interests held by it and will hold such free and clear of
all liens, charges and encumbrances whatsoever; and such Gigantic Membership
Interests held by such Exchanging Members have been duly and validly issued and
are outstanding as fully paid and non-assessable common shares in the capital of
Gigantic. Each of the Exchanging Members has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the Gigantic Membership Interests held by it.
 
3.5           Gigantic Membership Interests
 
As of the Closing Date, Schedule 1contains a true and complete list of the
holders of all issued and outstanding membership interests.
 
3.6           Corporate Records of Gigantic
 
The corporate records of Gigantic, as required to be maintained by it pursuant
to all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Gigantic is, in all material respects, correct
and contains all records required by all applicable laws, as applicable, in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of Gigantic.
 
3.7 Non-Contravention
 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:
 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Gigantic or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Gigantic or any of its subsidiaries, or any of their respective material
property or assets;

 
(b)  
violate any provision of the Articles of organization, bylaws or any other
constating documents of Gigantic; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Gigantic or any of
their respective material property or assets.

 
3.8           Actions and Proceedings
 
To the best knowledge of Gigantic, there is no basis for and there is no action,
suit, judgment, claim, demand or proceeding outstanding or pending, or
threatened against or affecting Gigantic or which involves any of the business,
or the properties or assets of Gigantic that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects, or conditions of Gigantic taken as a whole (a
"Gigantic Material Adverse Effect"). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Gigantic Material Adverse Effect.
 
3.9            Compliance
 
(a)  
To the best knowledge of Gigantic, Gigantic is in compliance with, is not in
default or violation in any material respect under, and has not been charged
with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Gigantic;

 
(b)  
To the best knowledge of Gigantic, Gigantic is not subject to any judgment,
order or decree entered in any lawsuit or proceeding applicable to its business
and operations that would constitute a Gigantic Material Adverse Effect;

 
(c)  
Gigantic has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Gigantic, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

 
(d)  
Gigantic has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. Gigantic has not
received any notice of any violation thereof, nor is Gigantic aware of any valid
basis therefore.

 
 
 
5

--------------------------------------------------------------------------------

 
 
3.10 Filings, Consents and Approvals
 
Except as set forth herein, no filing or registration with, no notice to and no
permit, authorization, consent, or approval of any public or governmental body
or authority or other person or entity is necessary for the consummation by
Gigantic of the Transaction contemplated by this Agreement or to enable ID to
continue to conduct Gigantic's business after the Closing Date in a manner which
is consistent with that in which the business is presently conducted.
 
3.11 Financial Representations
 
The consolidated audited balance sheets for Gigantic for its last two fiscal, or
such shorter period as required pursuant to the rules and regulations as
promulgated by the SEC, together with related statements of income, cash flows,
and changes in shareholder's equity for such fiscal years and interim period
then ended (collectively, the "Gigantic Financial Statements") to be prepared
and delivered to ID will be in compliance with any rules and regulations
promulgated by the Securities and Exchange Commission.
 
(a)           will be in accordance with the books and records of Gigantic;


(b)  
will present fairly the financial condition of Gigantic as of the respective
dates indicated and the results of operations for such periods; and

 
(c)  
will be prepared in accordance with GAAP.

 
Gigantic has not received any advice or notification from its independent
certified public accountant that Gigantic has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Gigantic Financial Statements or the books and records of Gigantic, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Gigantic accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Gigantic. Gigantic has not engaged in any
transaction, maintained any bank account, or used any funds of Gigantic, except
for transactions, bank accounts, and funds which have been and are reflected in
the normally maintained books and records of Gigantic.
 
3.12 Tax Matters
 
(a)           As of the date hereof:
 
(i)  
Gigantic has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Gigantic,
and

 
(ii)  
all such returns are true and correct in all material respects;

 
 
(b)
Gigantic has paid all Taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non­payment of which will not have a Gigantic Material
Adverse Effect;

 
 
(c)
Gigantic is not presently under or has not received notice of, any contemplated
investigation or audit by regulatory or governmental agency of body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

 
 
(d)
all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 
 
(e)
to the best knowledge of Gigantic, the Gigantic Financial Statements will
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Gigantic for the accounting period ended on the Gigantic Accounting
Date or for any prior period in respect of any transaction, event or omission
occurring, or any profit earned, on or prior to the Gigantic Accounting Date or
for any profit earned by Gigantic on or prior to the Gigantic Accounting Date or
for which Gigantic is accountable up to such date and all contingent Liabilities
for Taxes have been provided for or disclosed in the Gigantic Financial
Statements.

 
 
 
6

--------------------------------------------------------------------------------

 
3.13 Absence of Changes
 
From the date of the Gigantic Financial Statements through Closing, Gigantic has
not:
 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Gigantic or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;
 
(g)  
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
(h)  
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)  
made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $5,000;

 
 
(i)
other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 
 
(k)
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
(I)           agreed, whether in writing or orally, to do any of the foregoing.
 
3.14 Absence of Certain Changes or Events
 
Since the Gigantic Accounting Date, there has not been:
 
(a)           a Gigantic Material Adverse Effect; or
 
(b)           any material change by Gigantic in its accounting methods,
principles or practices.
 
3.15 Personal Property
 
Gigantic possesses, and has good and marketable title of all property necessary
for the continued operation of the business of Gigantic as presently conducted
and as represented to ID. All such property is used in the business of Gigantic.
All such property is in reasonably good operating condition (normal wear and
tear excepted), and is reasonably fit for the purposes for which such property
is presently used. All material equipment, furniture, fixtures and other
tangible personal property and assets owned or leased by Gigantic is owned by
Gigantic free and clear of all liens, security interests, charges, encumbrances,
and other adverse claims.
 
 
7

--------------------------------------------------------------------------------

 
 
3.16 Intellectual Property
 
(a)           Intellectual Property Assets
 
Gigantic owns or holds an interest in all intellectual property assets necessary
for the operation of the business of Gigantic as it is currently conducted
(collectively, the "Intellectual Property Assets"), including:
 
all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the "Marks");
 
(ii)  
all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the "Patents");

 
(iii)  
all copyrights in both published works and unpublished works (collectively, the
"Copyrights"); and

 
(iv)  
all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Gigantic as licensee or licensor
(collectively, the "Trade Secrets").

 
(b)           Intellectual Property and Know-How Necessary for the Business
 
Gigantic is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, and has the right to use
without payment to a third party of all the Intellectual Property Assets. No
employee, director, officer or shareholder of Gigantic owns directly or
indirectly in whole or in part, any Intellectual Property Asset which Gigantic
is presently using or which is necessary for the conduct of its business. To the
best knowledge of Gigantic, no employee or contractor of Gigantic has entered
into any contract or agreement that restricts or limits in any way the scope or
type of work in which the employee may be engaged or requires the employee to
transfer, assign, or disclose information concerning his work to anyone other
than Gigantic.
 
(c)           Patents
 
Gigantic does not hold any right, title or interest in and to any Patent and
Gigantic has not filed any patent application with any third party.
 
(d)           Trademarks
 
To the best knowledge of Gigantic, none of the Marks, if any, used by Gigantic
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.
 
(e)            Copyrights
 
To the best knowledge of Gigantic, none of the Marks, if any, used by Gigantic
infringes or is alleged to infringe any trade name, trademark, or service mark
of any third party.
 
(f)            Trade Secrets
 
Gigantic has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets. Gigantic has good title and an
absolute right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of Gigantic, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Gigantic. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.
 
 
 
8

--------------------------------------------------------------------------------

 
 
3.17 Real Property
 
Gigantic does not own any real property. Each of the leases, subleases, claims
or other real property interests (collectively, the "Leases") to which Gigantic
is a party or is bound, is legal, valid, binding, enforceable and in full force
and effect in all material respects. All rental and other payments required to
be paid by Gigantic pursuant to any such Leases have been duly paid and no event
has occurred which, upon the passing of time, the giving of notice, or both,
would constitute a breach or default by any party under any of the Leases. The
Leases will continue to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the Closing Date. Gigantic has not
assigned, transferred, conveyed, mortgaged, deeded in trust, or encumbered any
interest in the Leases or the leasehold property pursuant thereto.
 
3.18 Material Contracts and Transactions
 
Each Material Agreement to which Gigantic is a party is in full force and
effect, and there exists no material breach or violation of or default by
Gigantic under any Contract, or any event that with notice or the lapse of time,
or both, will create a material breach or violation thereof or default under any
Contract by Gigantic. The continuation, validity, and effectiveness of each
Contract will in no way be affected by the consummation of the Transaction
contemplated by this Agreement. There exists no actual or threatened
termination, cancellation, or limitation of, or any amendment, modification, or
change to any Contract.
 
3.19 No Brokers
 
Gigantic has not incurred any independent obligation or liability to any party
for any brokerage fees, agent's commissions, or finder's fees in connection with
the Transaction contemplated by this Agreement.
 
3.20 Completeness of Disclosure
 
No representation or warranty by Gigantic in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to ID
pursuant hereto contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact

 
required to be stated herein or therein or necessary to make any statement
herein or therein not materially misleading.
 
4.           REPRESENTATIONS AND WARRANTIES OF ID
 
As of the Closing, ID represents and warrants to Gigantic and the Exchanging
Members and acknowledges that Gigantic and the Exchanging Members are relying
upon such representations and warranties in connection with the execution,
delivery and performance of this Agreement, notwithstanding any investigation
made by or on behalf of Gigantic or the Exchanging Members, as follows:
 
4.1           Organization and Good Standing
 
ID is duly incorporated, organized, validly existing and in good standing under
the laws of the State of Nevada and has all requisite corporate power and
authority to own, lease and to carry on its business as now being conducted. ID
is qualified to do business and is in good standing in each of the jurisdictions
in which it owns property, leases property, does business, or is otherwise
required to do so, where the failure to be so qualified would have a material
adverse effect on the businesses, operations, or financial condition of ID.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.2 Authority
 
ID has all requisite corporate power and authority to execute and deliver this
Agreement and any other document contemplated by this Agreement (collectively,
the "ID Documents") to be signed by ID and to perform its obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery of each of the ID Documents by ID and the consummation by ID of the
transactions contemplated hereby have been duly authorized by its board of
directors and no other corporate or shareholder proceedings on the part of ID is
necessary to authorize such documents or to consummate the transactions
contemplated hereby. This Agreement has been, and the other ID Documents when
executed and delivered by ID as contemplated by this Agreement will be, duly
executed and delivered by ID and this Agreement is, and the other ID Documents
when executed and delivered by ID, as contemplated hereby will be, valid and
binding obligations of ID enforceable in accordance with their respective terms,
except:
 
(a)  
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally;

 
(b)  
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 
(c)  
as limited by public policy.

 
4.3           Capitalization of ID
 
The entire authorized capital stock and other equity securities of ID consists
of 10 million shares of common stock, $0.001 par value of which 4,115,837 are
issued and outstanding and five million shares of preferred stock, none of which
are issued or outstanding. (the "ID Common Stock"). All of the issued and
outstanding shares of ID Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations. Except as set forth in the Company's filings with the Securities
and Exchange Commission, there are no outstanding options, warrants,
 
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating ID to issue any additional shares of ID Common Stock.
 
4.4           Corporate Records of ID
 
The corporate records of ID, as required to be maintained by it pursuant to the
laws of the State of Nevada, are accurate, complete and current in all material
respects, and the minute book of ID is, in all material respects, correct and
contains all material records required by the law of the State of Nevada in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of ID.
 
4.5 Non-Contravention
 
Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:
 
(a)  
conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of ID under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to ID or any of its material property or assets;

 
(b)  
violate any provision of the applicable incorporation or charter documents of
ID; or

 
(c)  
violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to ID or any of its
material property or assets.

 
4.6           Validity of ID Common Stock Issuable upon the Transaction
 
The ID Shares to be issued to the Exchanging Members upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.
 
4.7            Actions and Proceedings
 
Except as set forth in its filings with the Securities and Exchange Commission
and to the best knowledge of ID, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of ID, threatened against ID which involves any of the
business, or the properties or assets of ID that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of ID taken as a whole (a "ID
Material Adverse Effect"). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a ID Material Adverse Effect.


 
 
10

--------------------------------------------------------------------------------

 
 
4.8           Compliance
 
(a)  
To the best knowledge of ID, ID is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of any statute, law,
ordinance, regulation, rule, decree or other applicable regulation to the
business or operations of ID;

 
(b)  
Except as set forth in its SEC filings, to the best knowledge of ID, ID is not
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a ID Material
Adverse Effect; and

 
(c)  
ID has operated in material compliance with all laws, rules, statutes,
ordinances, orders and regulations applicable to its business. ID has not
received any notice of any violation thereof, nor is ID aware of any valid basis
therefore.

 
4.9           SEC Filings
 
ID has furnished or made available to Gigantic and the Exchanging Members a true
and complete copy of each report, schedule, registration statement and proxy
statement filed by ID with the SEC (collectively, and as such documents have
since the time of their filing been amended, the "ID SEC Documents"). As of
their respective dates, the ID SEC Documents complied in all material respects
with the requirements of the Securities Act, or the Exchange Act, as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
ID SEC Documents.
 
4.10 Financial Representations
 
Included with the ID SEC Documents are true, correct, and complete copies of
financial statements.
 
The ID Financial Statements:
 
(a)  
are in accordance with the books and records of ID;

 
(b)  
present fairly the financial condition of ID as of the respective dates
indicated and the results of operations for such periods; and

 
(c)  
have been prepared in accordance with GAAP.

 
ID has not received any advice or notification from its independent certified
public accountants that ID has used any improper accounting practice that would
have the effect of not reflecting or incorrectly reflecting in the ID Financial
Statements or the books and records of ID, any properties, assets, Liabilities,
revenues, or expenses. The books, records, and accounts of ID accurately and
fairly reflect, in reasonable detail, the assets, and Liabilities of ID. ID has
not engaged in any transaction, maintained any bank account, or used any funds
of ID, except for transactions, bank accounts, and funds which have been and are
reflected in the normally maintained books and records of ID.
 
4.11 Absence of Undisclosed Liabilities
 
ID has no material Liabilities or obligations either direct or indirect, matured
or unmatured, absolute, contingent or otherwise, which:


 
 
11

--------------------------------------------------------------------------------

 
 
(a)  
are not set forth in the ID Financial Statements or have not heretofore been
paid or discharged;

 
(b)  
did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Gigantic; or

 
(c)  
have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last ID Financial Statements.

 
4.12 Tax Matters
 
(a)           As of the date hereof:
 
(i)  
ID has filed all tax returns in connection with any Taxes which are required to
be filed on or prior to the date hereof, taking into account any extensions of
the filing deadlines which have been validly granted to them, and

 
(ii)  
all such returns are true and correct in all material respects;

 
 
(b)
ID is not presently under and has not received notice of, any contemplated
investigation or audit by the Canada Revenue Agency or the Internal Revenue
Service or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof;

 
4.13 Absence of Changes
 
Since the date of its most recent financial statements filed with the Securities
and Exchange Commission, except as disclosed in the Public SEC Documents and
except as contemplated in this Agreement, ID has not:
 
(a)  
incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 
(b)  
sold, encumbered, assigned or transferred any material fixed assets or
properties;

 
(c)  
created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of ID
to any mortgage, lien, pledge, security interest, conditional sales contract or
other encumbrance of any nature whatsoever;

 
(d)  
made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 
(e)  
declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;



 
 
12

--------------------------------------------------------------------------------

 
 
(f)  
suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

 
(g)  
suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 
(h)  
received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 
(i)  
entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 
agreed, whether in writing or orally, to do any of the foregoing.
 
4.14 Absence of Certain Changes or Events
 
Since the ID Accounting Date, except as and to the extent disclosed in the ID
SEC Documents, there has not been:
 
(a) an ID Material Adverse Effect; or
(b) any material change by ID in its accounting methods, principles or
practices.
 
4.15 Personal Property
 
There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by ID, except as disclosed in the ID SEC
Documents.
 
4.16 Material Contracts and Transactions
 
Other than as expressly contemplated by this Agreement, there are no material
contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which ID is a party except as
disclosed in writing to Gigantic or as disclosed in the ID SEC Documents.
 
4.17 No Brokers
 
ID has not incurred any obligation or liability to any party for any brokerage
fees, agent's commissions, or finder's fees in connection with the Transaction
contemplated by this Agreement.
 
4.18 Internal Accounting Controls
 
ID maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations and (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability.
 
4.19 Completeness of Disclosure
 
No representation or warranty by ID in this Agreement nor any certificate,
schedule, statement, document or instrument furnished or to be furnished to
Gigantic pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated herein or therein or necessary to make any statement herein or therein
not materially misleading.


 
 
13

--------------------------------------------------------------------------------

 
 
 
5.            CLOSING CONDITIONS
 
5.1            Conditions Precedent to Closing by ID
 
The obligation of ID to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below.
 
(a)            Representations and Warranties
 
 
The representations and warranties of Gigantic and the Exchanging Members set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Gigantic will
have delivered to ID a certificate dated as of the Closing Date, to the effect
that the representations and warranties made by Gigantic in this Agreement are
true and correct.
 
(b)            Performance
 
All of the covenants and obligations that Gigantic and the Exchanging Members
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.
 
(c)            Due Diligence Review of Financial Statements
 
 
ID and its accountants will be reasonably satisfied with their due diligence
investigation and review of the Gigantic Financial Statements.
 
(d)            Due Diligence Generally
 
ID will be reasonably satisfied with their due diligence investigation of
Gigantic that is reasonable and customary in a transaction of a similar nature
to that contemplated by the Transaction.
 
(e)            Consents
 
Approval of the transaction by no less than members owning no less than 80% of
Gigantic's outstanding membership interests.
 
5.2            Conditions Precedent to Closing by Gigantic
 
The obligation of Gigantic to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below.
 
(a)           Representations and Warranties
 
The representations and warranties of ID set forth in this Agreement will be
true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and ID will have delivered to Gigantic a
certificate dated the Closing Date, to the effect that the representations and
warranties made by ID in this Agreement are true and correct.


 
 
14

--------------------------------------------------------------------------------

 
 
(b)             
Performance

 
All of the covenants and obligations that ID are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects. ID must have delivered
each of the documents required to be delivered by it pursuant to this Agreement.
 
Gigantic and its accountants will be reasonably satisfied with their due
diligence investigation and review of the ID Financial Statements, the ID SEC
Documents, and the contents thereof, prepared in accordance with GAAP.
 
(c)             
Due Diligence Generally

 
Gigantic will be reasonably satisfied with their due diligence investigation of
ID that is reasonable and customary in a transaction of a similar nature to that
contemplated by the Transaction.
 
6. ADDITIONAL COVENANTS OF THE PARTIES
 
6.1 Confidentiality
 
All information regarding the business of Gigantic including, without
limitation, financial information that Gigantic provides to ID during ID's due
diligence investigation of Gigantic will be kept in strict confidence by ID and
will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by ID or disclosed to any third party (other than
ID's professional accounting and legal advisors) without the prior written
consent of Gigantic. If the Transaction contemplated by this Agreement does not
proceed for any reason, then upon receipt of a written request from Gigantic, ID
will immediately return to Gigantic (or as directed by Gigantic) any information
received regarding Gigantic's business. Likewise, all information regarding the
business of ID including, without limitation, financial information that ID
provides to Gigantic during its due diligence investigation of ID will be kept
in strict confidence by Gigantic and will not be used (except in connection with
due diligence), dealt with, exploited or commercialized by Gigantic or disclosed
to any third party (other than Gigantic's professional
 
accounting and legal advisors) without ID's prior written consent.If the
Transaction
 
contemplated by this Agreement does not proceed for any reason, then upon
receipt of a written request from ID, Gigantic will immediately return to ID (or
as directed by ID) any information received regarding ID's business.
 
7. CLOSING
 
7.1          Closing Deliveries of Gigantic and the Exchanging Members
 
At Closing, Gigantic and the Exchanging Members will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to ID:
 
(a)  
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Gigantic evidencing approval of this Agreement and the
Transaction;

 
(b)  
if any of the Exchanging Members appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder; and

 
(c)  
membership certificates representing the Gigantic Membership Interests as
required by this Agreement, if such have been issued; and

 
(d)  
certificates and other documents required by this Agreement;

 
 
 
15

--------------------------------------------------------------------------------

 
 
7.2           Closing Deliveries of ID
 
At Closing, ID will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Gigantic:
 
(a)  
copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of ID evidencing approval of this Agreement and the
Transaction;

 
(b)  
all certificates and other documents required by this Agreement; and

 
(c)  
delivery of the ID Shares either at Closing or as soon thereafter as possible.

 
(d)  
the ID Documents and any other necessary documents, each duly executed by ID, as
required to give effect to the Transaction.

 
8.           INDEMNIFICATION, REMEDIES, SURVIVAL
 
8.1           Certain Definitions
 
For the purposes of this Article 8 the terms "Loss" and "Losses" mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by ID or Gigantic including damages for lost profits or lost business
opportunities.
 
8.2            Agreement of Gigantic to Indemnify
 
Gigantic will indemnify, defend, and hold harmless, to the full extent of the
law, ID and its shareholders from, against, and in respect of any and all Losses
asserted against, relating to, imposed upon, or incurred by ID and its
shareholders by reason of, resulting from, based upon or arising out of:
 
(a)  
the breach by Gigantic of any representation or warranty of Gigantic contained
in or made pursuant to this Agreement, any Gigantic Document or any certificate
or other instrument delivered pursuant to this Agreement; or

 
(b)  
the breach or partial breach by Gigantic of any covenant or agreement of
Gigantic made in or pursuant to this Agreement, any Gigantic Document or any
certificate or other instrument delivered pursuant to this Agreement.

 
8.3            Agreement of the Exchanging Members to Indemnify
 
The Exchanging Members will indemnify, defend, and hold harmless, to the full
extent of the law, ID and its shareholders from, against, and in respect of any
and all Losses asserted against, relating to, imposed upon, or incurred by ID
and its shareholders by reason of, resulting from, based upon or arising out of
any breach of this agreement, misstatement, misrepresentation or breach of the
representations and warranties made by the Exchanging Members..
 
8.4          Agreement of ID to Indemnify
 
ID will indemnify, defend, and hold harmless, to the full extent of the law,
Gigantic and the Exchanging Members from, against, for, and in respect of any
and all Losses asserted against, relating to, imposed upon, or incurred by
Gigantic and the Exchanging Members by reason of, resulting from, based upon or
arising out of the breach by ID of any representation or warranty of ID
contained in or made pursuant to this Agreement.
 
 
 
16

--------------------------------------------------------------------------------

 
 
9. POST CLOSING COVENANTS
 
9.1          Delivery of audited Financial Statements and Right of Rescission
 
Within 75 days of Closing or such longer period of time as permitted by the
Securities Act of 1933 and the Securities and Exchange Act of 1934 and such
other rules and regulations as promulgated by the Securities and Exchange
Commission, Gigantic shall deliver to ID the Gigantic Financial Statements.
 
In the event that Gigantic cannot deliver the required Gigantic Financial
Statements, ID reserves the right in its sole and absolute discretion to rescind
this Agreement and ID shall be authorized to cancel the shares issued to the
Exchanging Members. Upon cancellation of the ID Shares, ID shall return the
Gigantic Membership Interests to the Exchanging Members. There shall be no
liability to ID for rescinding the Agreement if Gigantic cannot deliver the
Gigantic financial Statements
 
9.2           Reservation of Shares
 
ID shall at all times reserve a sufficient number of shares to be issued to the
exchanging members whether signatories to the Agreement at the time of Closing
or at any time thereafter.
 
10. MISCELLANEOUS PROVISIONS
 
10.1 Effectiveness of Representations; Survival
 
Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until one (1) year after the Closing Date.
 
10.2 Tax Free Exchange
 
This transaction shall be treated as a tax free exchange of securities as per
the rules and regulations of the Internal Revenue Code.
 
10.3 Further Assurances
 
Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.
 
10.4 Amendment
 
This Agreement may not be amended except by an instrument in writing signed by
each of the parties.
 
 
 
17

--------------------------------------------------------------------------------

 
 
10.5 Expenses
 
ID will bear all costs incurred in connection with the preparation, execution
and performance of this Agreement and the Transaction contemplated hereby,
including all fees and expenses of agents, representatives and accountants;
provided that ID and Gigantic will bear its respective legal and accounting
costs incurred in connection with the preparation, execution and performance of
this Agreement and the Transaction contemplated hereby.
 
10.6 Entire Agreement
 
This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.
 
10.7 Notices
 
All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at their respective address.
 
10.8 Headings
 
The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.
 
10.9 Benefits
 
This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.
 
10.10 Assignment
 
This Agreement may not be assigned (except by operation of law) by any party
without the consent of the other parties.
 
10.11 Governing Law
 
This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed therein.
Jurisdiction for any dispute arising out of this agreement shall be in the state
courts of Florida located in Broward County.
 
10.12 Construction
 
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.


 
 
18

--------------------------------------------------------------------------------

 
 
10.13 Gender
 
All references to any party will be read with such changes in number and gender
as the context or reference requires.
 
10.14 Business Days
 
If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Nevada, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.
 
10.15 Counterparts
 
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
 
10.16 Fax Execution
 
This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.
 
10.17 Schedules and Exhibits
 
The schedules and exhibits are attached to this Agreement and incorporated
herein.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
ID PERFUMES, INC.
 
[sigs01.jpg]
 
 
19

--------------------------------------------------------------------------------

 
 
EXCHANGING MEMBERS:
 
IZJD Corp.
 
[sigs02.jpg]
 
      ________________________
Isaac Lekach
 
 
      ________________________
        Paul Farago
 
      ________________________
        Robin Schwanz
 
 
20

--------------------------------------------------------------------------------

 
 

   
SCHEDULE 1
GIGANTIC PARFUMS MEMBERS
 
   
Name:                     
   No. of Units     Percent Ownership Membership     ID Shares
To Receive  
Isaac Lekach
    2,500       0.41 %     1,042  
Rudford Hamon
    25,000       4.12 %     10,417  
IZJD Corp.
    562,500       92.59 %     234,374  
Paul Farago
    10,000       1.65 %     4,167  
Robin Schwanz
    7,500       1.23 %     3,125  
Total:
    607,500       100 %     253,125  

 
 
 
 
21
 

--------------------------------------------------------------------------------